Citation Nr: 0524651	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  01-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic cervical strain, 
claimed as residual to coronary artery bypass surgery 
performed at a VA Medical Center (VAMC) in May 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the RO.  

In October 2003, the Board remanded this case for additional 
evidentiary development.  

The RO completed the required development and issued a 
Supplemental Statement of the Case (SSOC) dated in May 2005, 
which continued to deny the veteran's claim of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. 
§ 1151 for chronic cervical strain.  The case was 
subsequently returned to the Board for further appellate 
review.  



FINDING OF FACT

The preponderance of the credible and probative evidence of 
record demonstrates that the veteran did not incur additional 
disability in his neck or cervical spine as a result of a 
coronary artery bypass performed at a VAMC in May 1997.  



CONCLUSION OF LAW

Compensation benefits for chronic cervical strain, claimed as 
residual to coronary artery bypass surgery performed at a VA 
Medical Center in May 1997, are denied. 38 U.S.C.A. §§ 1151, 
7104 (West 2002); 38 C.F.R. 3.358, 3.800 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes the evidence development letter dated in February 
2004 in which the RO advised the veteran of the evidence 
needed to substantiate claim.  

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believes may be relevant to 
his claim and what VA would do to assist him in the 
development of his claim.  

Although the February 2004 letter was issued after the 
initial adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board notes that the notice letter 
was provided to the veteran prior to the most recent transfer 
of his case to the Board, and that the veteran's claims were 
reajudicated by the RO following the issuance of this letter.  

The Board believes the content of that notice provided to the 
veteran through these documents substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that they advise the veteran of the type of 
evidence needed to substantiate claims for service connection 
and for increased ratings, and that they advise him of his 
and VA's responsibilities under the VCAA.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's VA treatment records, and arranged for him to 
undergo VA examinations in August 1999 and September 1999 to 
determine the etiology of the claimed disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his
claim.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II. Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151

The veteran is seeking entitlement to compensation benefits 
for chronic cervical strain.  He essentially contends that he 
developed additional disability in his cervical spine as a 
result of coronary artery bypass surgery performed at a VAMC 
in May 1997.  

The record reflects that, in 1989, the veteran developed neck 
pain, which progressively worsened.  Ultimately, he underwent 
discectomies with fusion of C-4 through C-6 in January 1997.  
He had an uneventful post-operative period and reports that 
he was relatively pain free after that.  

The veteran subsequently developed heart problems and, in May 
1997, he was admitted to the VAMC in Buffalo, New York to 
undergo coronary artery bypass surgery.  

In a statement dated June 1998, the veteran indicated that he 
recalled having left arm pain immediately after surgery.  He 
also recalled that a doctor, whose name he could not recall 
but who was not one of his heart surgeons, told him that it 
might be from the manner in which he was positioned on the 
operating table and that it would resolve in a few days.  His 
pain did not resolve.  

Shortly thereafter, it was discovered that the veteran had 
suffered a myocardial infarction post-operatively.  

In July 1997, after the veteran reported that his left arm 
and neck pain was continuing, he had a neurology examination.  
He underwent an electromyography (EMG), to evaluate for 
possible left ulnar entrapment neuropathy.  The EMG showed 
abnormalities consistent with a left C-7,8 radiculopathy, but 
T-1 involvement could not be excluded.  There was no specific 
indication of plexopathy, and no evidence of a focal 
neuropathy of either the ulnar or the median nerve.  

The inpatient records do not indicate any reports of neck or 
left arm pain from the veteran during the post-operative 
period.  The outpatient record indicates the veteran 
complained of neck pain radiating into his left arm in March 
1998, while receiving follow-up care.  An x-ray of the spine 
showed excellent alignment of the spine with no post-
operative complications.  

During a VA examination of his neck and shoulder in August 
1999, the neurologist noted a diagnosis of neck and left 
shoulder pain of unknown etiology with some findings 
consistent with C-7,8 radiculopathy.  It was also noted that 
there was some evidence on examination of possible 
tendonitis.  She opined that the absence of plexopathy on the 
EMG went against there being a brachial plexus injury 
secondary to malpositioning during surgery.  

She concluded that, which respect to the question of whether 
veteran had left shoulder tendonitis, C7-C8 radiculopathy, or 
cervical strain related to his bypass surgery, the 
relationship was unclear.  She suggested an orthopedic 
examination to clarify the matter.  

In September 1999 the veteran underwent an orthopedic VA 
examination and reported to the examining physician that, 
after his May 1997 surgery, he was told by his 
anesthesiologist that there had been some difficulty 
intubating the veteran.  

In the examiner's opinion, the etiology of the veteran's left 
arm and neck pain was not related to the coronary artery 
surgery per se, but could be related to the intubation, if in 
fact there was some difficult intubating the veteran and it 
could be shown that there was a great deal of stress on the 
cervical spine.  

He further noted that it would be reasonable to assume that 
there would be some excessive stress placed on the cervical 
spine above and below the area previously fused (C-4 through 
C-6), which could result in chronic irritation of the nerve 
roots at the C-3,4 and C-6,7 levels.  

However, the examiner concluded that it was conjecture to say 
that the veteran's current neck and left arm symptoms are 
related totally to the neck disorder.  The examiner 
determined that, in his opinion, much of the veteran's neck 
and left arm problems are due to his underlying cardiac 
disorder rather than the surgical procedure performed on the 
cardiac structures.  

The Board notes in passing that the May 1997 operative report 
shows a normal uneventful intubation and does not indicate 
that the anesthesiologist had any difficulty intubating the 
veteran.  In the report, it was specifically noted that there 
were no complications.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2004).  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits. See 
38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  

However, those amendments were subsequently rescinded, as 
part of a litigative settlement, and the previous language 
was restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On 
December 12, 2002, a proposed rule was published, at 67 Fed. 
Reg. 76,322-26, in order to effectuate section 422(a).  To 
date, the proposed amended regulation has not been finalized.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does apply.  

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

Having reviewed the complete record, the Board finds that 
preponderance of the credible and probative evidence of 
record establishes veteran is not shown to have additional 
disability of the neck or cervical spine that is proximately 
due to or the result of the May 1997 surgery.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of the August 
1999 and September 1999 VA examiners who found no relation 
between the veteran's symptoms and his surgery, and that any 
relationship was at best, conjecture.  

As noted above, the August 1999 VA neurologist specifically 
found that the absence of plexopathy on the EMG study went 
against there being a brachial plexus injury secondary to 
malpositioning during surgery.  As to whether the veteran may 
have another disability such as tendonitis, radiculpathy, or 
strain, related to the surgery, the examiner deferred to an 
orthopedic specialist.  

Shortly thereafter, the September 1999 VA examiner found it 
was possible that the veteran's symptoms could be related to 
the intubation if there was in fact difficulty with the 
intubation, but that, in his opinion, much of the veteran's 
symptoms are related to the underlying cardiac disorder, and 
not to the actual surgical procedure conducted in May 1997.  
The Board notes that there is no contrary medical opinion of 
record.  

With respect to the September 1999 VA examiner's notation 
that the veteran's symptoms could be related to the 
intubation, if in fact there was some difficult intubating 
the veteran, as noted herein above, the May 1997 operative 
report shows a normal, uneventful intubation and does not 
indicate that the anesthesiologist had any difficulty 
intubating the veteran.  In the report it is specifically 
noted that there were no complications.  

Consequently, the Board finds the September 1999 VA 
examiner's conclusion that the veteran's symptoms are related 
to the underlying cardiac disorder, and not to the actual 
surgical procedure conducted in May 1997, to be the most 
probative evidence of record.  

Although the veteran may sincerely believe that his current 
symptoms are related to the May 1997 surgery, he is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In summary, the Board finds that veteran is not shown to have 
a neck disability that is proximately due to or the result of 
the May 1997 surgery.  

The Board notes that it is not necessary to address whether 
the treatment performed at the VAMC in May 1997 involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or whether the 
disability was incurred due to an event not reasonably 
foreseeable, because the preponderance of the evidence 
establishes that the claimed disability was not the result of 
that treatment.  38 U.S.C.A. § 1151.  

In summary, the Board finds that the preponderance of the 
evidence establishes that additional neck disability was not 
incurred as a result of surgery performed at a VAMC in May 
1997.  

Therefore, the Board concludes that the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for chronic 
cervical strain must be denied.  



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic cervical strain, 
claimed as residual to coronary artery bypass  surgery 
performed at a VA Medical Center in May 1997, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


